

117 S1184 IS: Screening Partnership Reform Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1184IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the program providing for private screening companies to conduct security screening at airports, and for other purposes.1.Short titleThis Act may be cited as the Screening Partnership Reform Act.2.Screening partnership program(a)In generalSection 44920 of title 49, United States Code, is amended—(1)by amending subsection (b) to read as follows:(b)Selection of qualified private screening companies(1)List of qualified private screening companiesNot later than 30 days after receiving an application from the operator of an airport under subsection (a), the Administrator shall provide the operator of such airport with an opportunity—(A)for the operator to select a qualified private screening company with which the operator prefers the Administrator enter into a contract for screening services at such airport; or(B)to request that the Administrator select a qualified private screening company with which to enter into such a contract.(2)Entry into contract(A)In generalSubject to subsections (c) and (d), not later than 60 days after the date on which the operator of an airport selects a qualified private screening company under paragraph (1)(A) or clause (ii) or requests the Administrator to select such a company under paragraph (1)(B)—(i)the Administrator shall enter into a contract for screening services at that airport with the qualified private screening company selected by the airport or the company selected by the Administrator, as the case may be; or(ii)in the case of a company selected by the operator of the airport, if the Administrator rejects the bid from that company, or is otherwise unable to enter into a contract with that company, the Administrator shall provide the operator of the airport another 60 days to select another qualified private screening company.(B)Rejection of bidsIf the Administrator rejects a bid from a private screening company selected by the operator of an airport under paragraph (1)(A) or subparagraph (A)(ii), the Administrator shall, not later than 30 days after rejecting such bid, submit a report to the operator, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Homeland Security of the House of Representatives that includes—(i)the findings that served as the basis for rejecting such bid;(ii)the results of any cost or security analyses conducted in relation to such bid; and(iii)recommendations for how the operator of the airport can address the reasons the Administrator rejected such bid.;(2)in subsection (c), by striking and will provide and all that follows through with this chapter;(3)in subsection (d)—(A)by striking paragraph (1);(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;(C)in paragraph (1), as redesignated—(i)in the matter preceding subparagraph (A), by striking The Administrator and all that follows and inserting The Administrator shall enter into a contract with a qualified private screening company only if—; (ii)in subparagraph (B), by striking and at the end; and(iii)by striking subparagraph (C) and inserting the following:(C)the cost of providing screening services at the airport under the contract is equal to or less than the cost to the Federal Government of providing screening services at that airport during the term of the contract; and(D)entering into the contract would not compromise aviation security or the effectiveness of the screening of passengers or property at the airport.;(D)in paragraph (2), as redesignated, by striking the second sentence; and(E)by adding at the end the following:(3)Training and certification(A)In generalA private screening company may fulfill the requirement under paragraph (1)(A) by using screening supervisors who have been trained and certified at a Federal Law Enforcement Training Center to administer comparable on-site training and certification to private security screeners at an airport that is participating in the screening partnership program. (B)Authorized trainersIf a private screening company elects to conduct on-site training and certification in accordance with subparagraph (A), such training shall be conducted by—(i)a Federal employer or contractor who is authorized to train and certify security screeners; or(ii)an employee of a private screening company who has successfully completed security supervisor training at a Federal Law Enforcement Training Center.(C)Rule of constructionNothing in this paragraph may be construed to require security screeners employed by a private screening company who have received on-site training and certification in accordance with subparagraph (A) to receive any additional training at a Federal Law Enforcement Training Center.(4)Part-time positionsNone of the standards required to be a qualified private screening company may be construed to prohibit a private screening company from employing screeners for part-time positions.(5)Calculation of federal costsFor purpose of the comparison of costs required under paragraph (1)(C), the Administrator shall incorporate a cost estimate that reflects the total cost to the Federal Government, including all costs incurred by all Federal agencies and not only by the Transportation Security Administration, of providing screening services at an airport.;(4)by striking subsection (i) (as added by section 1946(a)(7) of the TSA Modernization Act (division K of Public Law 115–254)); and(5)by striking subsection (i) (as added by section 1991(d)(17)(B) of the TSA Modernization Act (division K of Public Law 115–254)) and inserting the following: (i)Consideration of recommendations by private screening companies for improving aviation security(1)RecommendationsThe Administrator shall request each qualified private screening company that enters into a contract with the Transportation Security Administration under this section to provide screening services at an airport to submit to the Administrator an annual report that includes recommendations for—(A)new approaches to prioritize and streamline requirements for aviation security;(B)new or more efficient processes for the screening of all passengers and property at the airport under section 44901;(C)processes and procedures that would enhance the screening of passengers and property at the airport; or(D)screening processes and procedures that would better enable the Administrator and the private screening company to respond to threats and emerging threats to aviation security.(2)TestingThe Administrator shall conduct a field demonstration at an airport of each recommendation submitted under paragraph (1) to determine the effectiveness of the approach, process, or procedure recommended, unless the Administrator determines that conducting such a demonstration would compromise aviation security.(3)Consideration of adoption(A)In generalAfter conducting a field demonstration under paragraph (2) with respect to a recommendation submitted under paragraph (1) by a private screening company, the Administrator—(i)shall consider adopting the recommendation; and(ii)may adopt the recommendation at all or some airports.(B)ReportIf the Administrator does not adopt a recommendation submitted under paragraph (1) by a private screening company, the Administrator shall submit a report to Congress and the private screening company that includes—(i)a description of the specific reasons the Administrator chose not to adopt the recommendation; and(ii)recommendations for how the private screening company could improve the approach, process, or procedure recommended.(j)Restrictions on relocation payments(1)In generalA security screener employed by the Transportation Security Administration who accepts an offer of employment from a private screening company under this section may not receive any amount of relocation compensation from the Transportation Security Administration.(2)Coordination and disclosuresThe Administrator shall—(A)coordinate with the selected qualified private screening company regarding the terms of the airport transition; and(B)publicly disclose compensation and relocation or transfer benefits made available to security screeners that remain employees of the Transportation Security Administration after transferring to an airport that is not participating in the screening partnership program.(3)Standard hiring processAny security screener employed by a private screening company under this section who is a former employee of the Transportation Security Administration shall be subject to the standard hiring process for security screeners employed by the Transportation Security Administration if he or she seeks to transition back to such employment..(b)Conforming amendmentsSection 44920 of title 49, United States Code, is amended—(1)in subsection (a), by inserting (referred to in this section as the Administrator) after of the Transportation Security Administration; and(2)in subsection (g)—(A)in paragraph (1), by striking Secretary of Homeland Security and inserting Administrator; and(B)in paragraph (2)(A), by striking Secretary of Homeland Security or the Secretary’s and inserting Administrator or the Administrator’s.(c)Federal Law Enforcement Training CenterSection 884(c) of the Homeland Security Act of 2002 (6 U.S.C. 464(c)) is amended—(1)in paragraph (9), by striking and at the end;(2)in paragraph (10), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(11)create and maintain a FLETC training program to certify private security screening supervisors to administer on-site security screening training and certification for the participants in the Screening Partnership Program in accordance with section 44920(d)(3) of title 49, United States Code..